DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a support member or leg and a ridge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of sprockets” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: “a pair of sprockets” is not cited in the specifications or drawings.  
Appropriate correction is required.
For compact prosecution, Examiner will interpret this to be “a pair of bearings(46) that are rotatably mounted to the threaded rod(40)” as cited in the instant specification.(Pg.2 l.29)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldham(US Patent 5,145,526, hereinafter "Oldham").

Regarding Claim 1,
Oldham discloses
 a turning device(Fig.1) comprising: a frame(14) having a plurality of rotatable shafts(18, Col.1 ll.60-61) that extend through the frame(as illustrated in annotated figure below); a motor(28) connected to a first end(see annotated figure below) of one of the plurality of rotatable shafts(18); a mounting dowel(16) connected to second ends(see annotated figure below) of each of the plurality of rotatable shafts(18); and a continuous chain(42, Col.1 ll.63-64) operatively connected to the plurality of rotatable shafts(as illustrated in annotated figure below).

    PNG
    media_image1.png
    547
    576
    media_image1.png
    Greyscale


Regarding Claim 2, Oldham discloses the invention of claim 1.
Oldham further discloses
 each of the plurality of rotatable shafts(18) have a sprocket(44) fixedly mounted to a threaded rod(18, “threaded” as cited Col.2 l.68) with the sprocket(44) having radially extending teeth(as illustrated in Fig. 4).

Regarding Claim 3, Oldham discloses the invention of claim 1.
Oldham further discloses
 a pair of bearings(19) are positioned on each side of the sprocket(44) in spaced relation(as illustrated in annotated figure above) and rotatably mounted(Col.2 ll.55-57) to the threaded rod(18).

Regarding Claim 4, Oldham discloses the invention of claim 1.
Oldham further discloses
 the mounting dowel(16) has a ridge(27, Fig.3) that extends around a diameter of the mounting dowel(as illustrated in Fig.3).

Regarding Claim 5, Oldham discloses the invention of claim 1.
Oldham further discloses
 a tensioning member(48,46; Col. 3 ll.46-53) is mounted to a side wall(12) of the frame and positioned to engage the continuous chain(42)(“engages” chain via shaft 46, as illustrated in annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldham in view of Kashihara (US 2002/0023582 A1, hereinafter "Kashihara").
Regarding Claim 6, Oldham discloses the invention of claim 1.
Oldham further discloses
a mounting device(22, Fig. 3) is removably connected to the mounting dowel(16).(Col.3 ll.2-4)

Oldham also discloses a mounting device(20) adapted to securing workpieces having a generally spherical main body.
However, Oldham is silent on
a tumbler mounting device

Kashihara teaches
Kashihara is also concerned with coating rotatable objects.(Abstract)
Kashihara also teaches coating objects comprised of bottles.(end of Para.27)
a tumbler mounting device(23) comprised of silicone resin is shaped cylindrically (Para.37) and preferably secures holding of the object to be coated.(Para.38)

Therefore Kashihara teaches
a tumbler mounting device(12,23) is removably connected to the mounting dowel(as illustrated in Fig.9).(Para.37-38)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting device of Oldham by adding a tumbler mounting device of Kashihara in order to aid in securely holding the object to be coated.(Para.38)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/D.M./Examiner, Art Unit 3723      

                                                                                                                                                                                                  /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723